DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Per the Notice of Panel Decision from Pre-Appeal Brief Review filed 10/26/2020, the Final Rejection filed 4/14/2020 has been withdrawn and prosecution has been reopened.
Claims 1-5, 7-14, 16-19 and 21-24 are currently being examined.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
claim 1 recites “to enter low power mode” in line 14 should be– to enter a low power mode --; and 
claim 13 recites “controlling an operating condition” in line 10 should be– controlling the operating condition--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 21, the recitation “to enter a low power mode” is indefinite since it is unclear if this low power mode is the same as or different than the low power mode recited in claim 19 from which claim 21 depends.  For current prosecution purposes, the recitation is best understood to mean – to enter the low power mode --.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7, 11-13, 16, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacic (20140208768).


Regarding independent claim 1, Bacic discloses with reference to Fig. 1-4 and 7: a gas turbine engine (10 Fig. 1) comprising: 
a compressor section (14 Fig. 1), a combustor(16 Fig. 1), and a turbine section (17, 18, 19 Fig. 1); 
said turbine section including a high pressure turbine (17 para. 37) comprising a plurality of turbine blades (47 Fig. 4; para. 47); 
a tap (labeled in Fig. 4) for tapping air that is compressed by said compressor (para. 46), to be passed through a heat exchanger (34 Fig. 4) to cool the air (para. 46), the cooled air to be passed to the plurality of turbine blades (47 Fig. 4;para. 47); 
a sensor (per para. 54 sensors such as thermocouples can measure the temperature of one or more flows in the system such as any or any combination of ducts 32, 40, 44 and 46) located downstream of a leading edge (leading edge is labeled in Fig. 4; ducts 32, 44 and 46 are downstream of this leading edge) of the combustor, the sensor configured to measure a characteristic (temperature per para. 54) of the cooled air; and 
a controller (48, 60 para. 50, 55) configured to: 
compare the measured characteristic to a threshold (para. 55 discloses the measured variable is sent to a comparator 58 to compare with a desired variable target value which is interpreted as a threshold);
maintain a current engine operating mode if the measured characteristic does not exceed the threshold (per para. 55, the controller uses a comparator to compare the measured value to the target or threshold value before sending any signals to adjust the  
cause the gas turbine engine to enter low power mode based on the measured characteristic exceeding the threshold (if the comparator determines the measured temperature exceeds the target, adjustment of the valve position by opening the valve to increase a flow of HP compressed air to the heat exchanger for cooling causes the amount of compressed air flow entering the combustor to be reduced, which causes the engine to produce reduced thrust per para. 4; to produce reduced thrust is interpreted as to enter a low power mode), wherein the low power mode restricts the gas turbine engine to operation within a portion of its normal parameters for at least one of temperature, rotor speed, and thrust (operating with reduced thrust is interpreted as operation within a portion of thrust).

    PNG
    media_image1.png
    756
    938
    media_image1.png
    Greyscale

Regarding independent claim 13, Bacic discloses with reference to Fig. 1-4 and 7:  a method of controlling an operating condition (flow rate of HP compressed air tapped and sent for cooling the turbine; para. 50, 55) of a gas turbine engine (10 Fig. 1) comprising:
tapping air that is compressed by a compressor (14 Fig. 1; para. 46) of the gas turbine engine;
passing the tapped air through a heat exchanger (34 Fig. 4; para. 46) that cools the air; 
sending the cooled air to a plurality of turbine blades (47 Fig. 4; para. 47) in a high pressure turbine section (17 para. 37) of the gas turbine engine; 
measuring a characteristic (temperature per para. 54) of the cooled air using a sensor (para. 54 discloses sensors such as thermocouples that can measure the temperature of one or more flows in the system such as any or any combination of ducts 32, 40, 44 and 46) located downstream of a leading edge (leading edge is labeled 
comparing the measured characteristic to a threshold (para. 55 discloses the measured variable is sent to a comparator 58 to compare with a desired variable target value which is interpreted as a threshold); and 
controlling an operating condition of the gas turbine engine based on the comparison (per para. 54-55, the controller sends signals to valves controlling the flow rate of the HP compressed air and/or the LP cooling air sent to the heat exchanger according to engine conditions to control the flow temperature), said controlling comprising:
maintaining a current engine operating mode if the measured characteristic does not exceed the threshold (per para. 55, the controller uses a comparator to compare the measured value to the target or threshold value before sending any signals to adjust the valves, so that if the threshold is not exceeded, a signal would therefore not be sent by the controller to adjust the valve position from the current valve position for the current flow rate; per para. 57 an oscillatory signal component augments the controller valve position output by the valve oscillating between maximum and minimum flow conditions on either side of the controller determined valve position where the mean valve position is substantially equal to the desired valve position determined by the controller; the desired valve position by the controller for a desired flow rate would therefore be maintained); and 
causing the gas turbine engine to enter a low power mode based on the measured characteristic exceeding the threshold (if the comparator determines the 

Regarding claim 2, Bacic discloses all that is claimed in claim 1 as discussed above, and Bacic further discloses wherein the cooled air passes to the plurality of turbine blades via a flow path situated radially inward of the combustor (via ducts 32, 44 in  Fig. 4 and para. 49).

Regarding claim 7, Bacic discloses all that is claimed in claim 1 as discussed above, and Bacic further discloses wherein the measured characteristic comprises a temperature of the cooled air (para. 54).

Regarding claims 11 and 19, Bacic discloses all that is claimed in claims 1 and 13, respectively, as discussed above, and Bacic further discloses wherein the controller is configured to perform a valve adjustment based on the measured characteristic exceeding the threshold (per para. 55, when the comparator determines the measured temperature exceeds the target, the controller sends appropriate demand signals to the  

Regarding claims 12, Bacic discloses all that is claimed in claim 11, as discussed above, and Bacic further discloses wherein the controller is operable to cause the gas turbine engine to enter the low power mode based on the measured characteristic exceeding the threshold after the valve adjustment. (Per para. 55, the controller uses a comparator to compare the measured value to the target or threshold value before sending any signals to adjust the valve position to control the HP compressed air flow to the heat exchanger according to the results of the comparison, so that if the controller adjusted the valve and then the comparator determines the threshold value is exceeded, the controller would adjust the desired valve position again; further adjustment of the valve to increase a flow of HP compressed air to the heat exchanger causes the amount of compressed air flow that enters the combustor to 

Regarding claim 16, Bacic discloses all that is claimed in claim 13 as discussed above, and Bacic further discloses wherein said measuring the characteristic of the cooled air comprises measuring a temperature or air pressure of the cooled air (para. 54 discloses temperature is measured).

Regarding claim 21, Bacic discloses all that is claimed in claim 19 as discussed above, and Bacic further discloses wherein said causing the gas turbine engine to enter a low power mode based on the measured characteristic exceeding the threshold is performed based on the measured characteristic exceeding the threshold after the valve adjustment (per para. 55, the controller uses a comparator to compare the measured value to the target or threshold value before sending any signals to adjust the valve to control the HP compressed air flow to the heat exchanger according to the results of the comparison, so that when the comparator adjusts the valve and then the comparator makes another comparison and determines the threshold value is exceeded, the controller would send additional signals to adjust the valve again; further adjustment of the valve to increase the flow of HP compressed air to the heat exchanger causes the amount of compressed air flow that enters the combustor to be further reduced, resulting in further reduced thrust being produced by the engine per para. 4, where a reduction in thrust is interpreted as a low power mode, such that when the valve is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bacic in view of Guardi et al. (WO2015020892).
Regarding claims 3 and 22, Bacic discloses all that is claimed in claims 1 and 13, respectively, as discussed above, and Bacic further discloses wherein the cooled air passes into a mixing chamber (43 Fig. 3 and para. 47) where it is mixed with air from a diffuser chamber (passage 44 provides an air cavity about the combustor per para. 49), prior to being passed to the plurality of turbine blades (para. 47 discloses the combined flow passes from the mixing chamber 43 to the blades via duct 46), the diffuser chamber situated radially outwardly of said combustor (the diffuser chamber 44 is both radially outwardly and radially inwardly of the combustor since it is an air cavity about or surrounding the combustor walls per para. 49) but Bacic is silent regarding the mixing chamber disposed fore of the diffuser chamber and combustor.
With reference to Fig. 1 and 2, Guardi teaches a diffuser case mixing chamber
for a turbine engine (20). Guardi teaches the mixing chamber (122 Fig. 2, para. 46-47) is disposed fore of the diffuser chamber and combustor (in Fig. 2 the mixing chamber 122 is radially outward of the diffuser case strut 109 which is aft of the compressor guide vane 106 and forward of the combustor section; the combustor section of Bacic includes a combustor and a diffuser chamber around the combustor as discussed above).
.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bacic in view of McCaffrey (20150275690).
Regarding claims 4 and 14, Bacic discloses all that is claimed in claims 1 and 13, respectively, as discussed above, and Bacic further discloses the cooled air from a flow path (flow path through duct 46 Fig. 3; para. 47) to the plurality of turbine blades but does not disclose a tangential on-board injector (TOBI) configured to provide the cooled air from a flow path to the plurality of turbine blades.
McCaffrey teaches a vented tangential on-board injector for a gas turbine engine (Title). McCaffrey teaches a tangential on-board injector (TOBI) (44 Fig. 1 para. 42) configured to provide the cooled air from a flow path to the plurality of turbine blades (para. 5).

Bacic also discloses wherein the sensor is located between an outlet of the TOBI and a position axially aligned with the leading edge (labeled in Fig. 4) of the combustor since the sensor in duct 46 per para. 54 of Bacic is between the leading edge of the combustor and the outlet of the TOBI (taught by McCaffrey) which would be just upstream of the turbine.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bacic in view of McCaffrey as applied to claim 4 above, and further in view of Adibhatla et al. (20170254216).
Regarding claim 5, Bacic in view of McCaffrey teaches all that is claimed in claim 4 as discussed above, but does not teach as discussed so far wherein the sensor is located within the TOBI.
Adibhatla teaches a gas turbine engine with cooling air directed from the compressor to the turbine (para. 7) and includes sensors (para. 39). Adibhatla teaches 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the sensor of the invention of Bacic in view of McCaffrey integrated within the TOBI at the time of manufacture as taught by Adibhatla to reduce the amount of time and resources expended in preparing components for insertion of sensors into the gas turbine machine after they are manufactured and facilitating sturdier sensing devices by embedding them in the component (Adibhatla para. 50) and the location is appropriate and desired (Adibhatla para. 50) since Bacic disclosed the sensor to be in the flow through duct 46 to the turbine and the invention of Bacic in view of McCaffrey places the TOBI in the flow path through duct 46 just before the turbine.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bacic in view of Riahi et al (20060285968).
Regarding claim 8, Bacic discloses all that is claimed in claims 1 and 13, respectively, as discussed above, but does not disclose as discussed so far wherein the measured characteristic is an air pressure of the cooled air.
Riahi teaches a cooling apparatus and method for providing cooling flow to a turbine rotor including a plurality of turbine rotor blades (para. 1) in a gas turbine engine (10 Fig. 1) with a TOBI (24 Fig. 2 para. 24). Riahi teaches the cooling effectiveness of 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the measured characteristic in the invention of Bacic be an air pressure of the cooled air as taught by Riahi, because it has been held that a simple substitution of one known element (in this case, an air pressure sensor of Riahi) for another (a temperature sensor of Bacic) to obtain predictable results (in this case providing a parameter or characteristic used in controlling a valve through which bleed air is directed for providing cooling air to the turbine rotor and blades per Riahi para. 24, 37, 41) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bacic in view of Riahi and Feigl et al. (20150059355).
Regarding claim 9, Bacic discloses all that is claimed in claim 1, as discussed above, but does not disclose wherein the measured characteristic comprises a ratio of an air pressure of the cooled air to an air pressure of air downstream of the combustor, 
Riahi teaches a cooling apparatus and method for providing cooling flow to a turbine rotor including a plurality of turbine rotor blades (para. 1) in a gas turbine engine (10 Fig. 1) with a TOBI (24 Fig. 2 para. 24). Riahi teaches the cooling effectiveness of the blade is a strong function of the amount of cooling air and the pressure level at which the cooling air is supplied to the blade. (para. 6) Riahi also teaches that TOBI inlet pressure (Pcoolant) of cooling air may be controlled by use of a valve through which a bleed of cooling air taken from the gas turbine engine is directed, the valve being controlled via various feedback control connections. The feedback connections may be based on parameters such as pressure, temperature, mass flow and the like. (para. 37)
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the measured characteristic in the invention of Bacic be an air pressure of the cooled air as taught by Riahi, because it has been held that a simple substitution of one known element (in this case, an air pressure of Riahi) for another (a temperature of Bacic) to obtain predictable results (in this case providing a parameter or characteristic used in controlling a valve through which bleed air is directed for providing cooling air to the turbine rotor and blades per Riahi para. 24, 37, 41) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B.
Feigl teaches a method and system for controlling gas turbine performance with variable backflow margin (Title).  Feigl teaches cooling air is provided to the turbine 
Feigl teaches a system for controlling the performance of a gas turbine including a compressor, a combustor and a turbine is provided. The system includes a subsystem that calculates a hot flow gas path pressure for a turbine component having a predetermined life cycle. A subsystem that determines a BFM pressure ratio for the turbine component is also included. The system also includes a subsystem that determines a scalar as a function of fired hours and starts, and a subsystem that determines a modified BFM pressure ratio by multiplying the scalar with the BFM pressure ratio for the turbine component. A subsystem that extracts a stream of bleed air from a stage of the compressor; and a subsystem that controls the stream of bleed air to provide a component cavity pressure based on the modified BFM pressure ratio are also provided. (para. 11)

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the measured characteristic in the invention of Bacic in view of Riahi comprise a ratio of the air pressure of the cooled air to an air pressure of air downstream of the combustor as taught by Feigl to maintain sufficient BFM to prevent ingestion of the hot combustion gases into the blade airfoil, and ensure continuous discharge of the coolant through the blade airfoils to maintain the temperatures of those components at appropriate levels to ensure a satisfactory useful life of the components (Feigl para. 7, 11) and control the bleed air to control the stream of bleed air to provide a component cavity pressure based on the modified BFM pressure ratio (Feigl para. 11).
Regarding claim 10, Bacic in view of Riahi and Feigl teaches all that is claimed in claim 9, as discussed above, the combination further teaches an additional sensor (pressure transducer 80 of Feigl as discussed above) situated in a rim cavity (interpreted as the inlet to the first turbine stage 70 of Feigl as discussed above) downstream of the combustor, wherein the additional sensor is configured to measure the air pressure downstream of the combustor.
.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bacic in view of Riahi as applied to claim 16 above, and further in view of Feigl.
Regarding claim 17, Bacic in view of Riahi teaches all that is claimed in claim 16, as discussed above, and further teaches measuring the air pressure of the cooled air but does not teach wherein said measuring the characteristic of the cooled air comprises determining a ratio of the air pressure of the cooled air to an air pressure of air downstream of the combustor.
Feigl teaches a method and system for controlling gas turbine performance with variable backflow margin (Title).  Feigl teaches cooling air is provided to the turbine blades and other components to maintain the temperatures of those components at appropriate levels to ensure a satisfactory useful life of the components and that cooling is typically accomplished by extracting a portion of the compressed air from the compressor and conducting it to the components of the turbine (para. 4). Feigl teaches flow is determined based on needs for cooling, backflow margin (BFM), wheelspace temperature, and maximizing turndown. (para. 6)  Feigl teaches cooling air must be provided at suitable pressures and flow rates to not only adequately cool the turbine component(s), but to maintain an acceptable BFM. BFM is defined as the difference 
Feigl teaches a system for controlling the performance of a gas turbine including a compressor, a combustor and a turbine is provided. The system includes a subsystem that calculates a hot flow gas path pressure for a turbine component having a predetermined life cycle. A subsystem that determines a BFM pressure ratio for the turbine component is also included. The system also includes a subsystem that determines a scalar as a function of fired hours and starts, and a subsystem that determines a modified BFM pressure ratio by multiplying the scalar with the BFM pressure ratio for the turbine component. A subsystem that extracts a stream of bleed air from a stage of the compressor; and a subsystem that controls the stream of bleed air to provide a component cavity pressure based on the modified BFM pressure ratio are also provided. (para. 11)
Feigl teaches a pressure sensor (pressure transducer 80) which is located at the inlet to the first turbine stage 70 (para. 21 Fig. 1) which provides an air pressure of air downstream of the combustor to the control system along with flow meter measurements of the compressor bleed air to the control system (para. 22) for use in calculating the BFM pressure ratio based on the applicable failure modes and probability of occurrence of these failure modes (para. 24).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the measured characteristic in 
Regarding claim 18, Bacic in view of Riahi and further in view of Feigl teaches all that is claimed in claim 17 above, and the combination further teaches an additional sensor (pressure transducer 80 of Feigl as discussed above) situated in a rim cavity (interpreted as the inlet to the first turbine stage 70 of Feigl as discussed above) downstream of the combustor, wherein the additional sensor is configured to measure the air pressure downstream of the combustor.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the invention of Bacic in view of Riahi and further in view of Feigl have an additional sensor situated in a rim cavity configured to measure the air pressure downstream of the combustor for the reasons as given in claim 17 above.
Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
closest prior art Bacic does not disclose the limitations of claims 23 and 24.  It would not be obvious to have the controller of Bacic to cause the engine to enter an idle mode or a cruise mode, two very distinct and art recognized operation modes, based on a characteristic of cooling air for turbine blades. 

Response to Arguments
Applicant’s arguments in the Pre-Appeal Brief Request for Review filed 8/6/2020 have been fully considered. Arguments on pages 3-4 regarding rejections of claims 11-12 for lack of written description under 112(a) are persuasive and thus the 112(a) rejections of claims 11-12 are withdrawn.  
Arguments on page 3 regarding 102 rejection of dependent claims 23-24 have also been found persuasive and thus the 102 rejections of claims 23-24 are withdrawn.
Arguments regarding 102 Rejections of independent claims 1 and 13 on pages 1-2 are not persuasive. Applicant states that because Bacic’s valve is continually fluctuated by an oscillating control signal means that Bacic does not disclose maintaining a current engine operating mode.  The valve oscillates between maximum and minimum flow conditions which are on either side of the valve position determined by the controller.  The mean valve position of these oscillations is substantially equal to the desired valve position determined by the control unit 60.  The mean or desired valve position doesn’t change unless the comparator determines the sensor temperature is off target.  Therefore the controller maintains the 
Arguments regarding 102 rejections of claims 11 and 12 on page 4 are not persuasive. Examiner does not equate Bacic’s “continuous oscillating valve adjustments to entering a low power mode” per Applicant’s arguments on page 4 bottom paragraph.  Examiner interprets causing the engine to produce reduced thrust due to an increase in tapped HP cooling air by an adjustment of the valve position determined by the controller as causing the engine to enter a low power mode. Bacic discloses diverting cooling air, which is tapping air from the compressor, and this is what leads to a reduction of thrust and therefore a low power mode. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.H./Examiner, Art Unit 3741              

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741